DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 03/24/20. Claims 1-26 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,637,615. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 10,637,615, as follows:
Present application 
U.S. Patent No. 10,637,615
1. A method of wireless communication, comprising: transmitting a transport block (TB) to a receiver, the TB comprising a plurality of code blocks (CBs) grouped into a plurality of 







6. The method of claim 1, further comprising: transmitting the retransmission indication in downlink control information (DCI) to identify the retransmitted one or more CBs; or transmitting the retransmission indication in uplink control information (UCI) to identify the retransmitted one or more CBs. 

7. The method of claim 1, wherein the determining the retransmission indication mechanism comprises: determining a first retransmission indication mechanism for dynamic scheduling; and determining a 
8. The method of claim 1, wherein the predetermined HARQ feedback scheme comprises: a first HARQ feedback scheme for dynamic scheduling; and a second HARQ feedback scheme, different from the first HARQ feedback scheme, for semi-persistent scheduling. 9. A method of wireless communication, comprising: receiving a transmission comprising a transport block (TB), the TB comprising a plurality of code blocks (CBs) grouped into a plurality of code block groups (CBGs); decoding the transmission to recover the TB; transmitting a hybrid automatic repeat request (HARQ) feedback that indicates one 





10. The method of claim 9, further comprising: receiving an echo of the HARQ feedback, the echo confirming information contained in the HARQ feedback. 
11. The method of claim 9, wherein the retransmission indication comprises: an 
13. The method of claim 9, wherein the receiving the retransmission indication comprises: receiving the retransmission indication utilizing a compression scheme that is different from a compression scheme used to transmit the HARQ feedback. 














15. The apparatus of claim 14, wherein the processor and the memory are further configured to: determine a transmission format of the HARQ feedback; and if the transmission format utilizes no error correction, transmit an echo of the HARQ feedback to the receiver. 

16. The apparatus of claim 14, wherein the retransmission indication comprises: an indicator comprising one or more bits, each bit identifying a corresponding one of the retransmitted one or more CBs; an indicator identifying one or more CBGs comprising the retransmitted one or more CBs; or an indicator identifying the retransmitted one or more CBs. 17. The apparatus of claim 14, wherein the processor and the memory are further configured to: retransmit a subset of the one or more CBs identified by the HARQ feedback for retransmission. 
18. The apparatus of claim 14, wherein the processor and the memory are further 

19. The apparatus of claim 14, wherein the processor and the memory are further configured to: transmit the retransmission indication in downlink control information (DCI) to identify the retransmitted one or more CBs; or transmit the retransmission indication in uplink control information (UCI) to identify the retransmitted one or more CBs. 


20. The apparatus of claim 14, wherein the processor and the memory are further configured to determine the retransmission 
21. The apparatus of claim 14, wherein the predetermined HARQ feedback scheme comprises: a first HARQ feedback scheme for dynamic scheduling; and a second HARQ feedback scheme, different from the first HARQ feedback scheme, for semi-persistent scheduling. 22. An apparatus for wireless communication, comprising: a communication interface; a memory; and a processor operatively coupled with the communication interface and the memory, wherein the processor and the 












23. The apparatus of claim 22, wherein the processor and the memory are further configured to: receive an echo of the HARQ feedback, the echo confirming information contained in the HARQ feedback. 

24. The apparatus of claim 22, wherein the retransmission indication comprises: an indicator comprising one or more bits, each bit identifying a corresponding one of the retransmitted one or more CBs; an indicator identifying one or more CBGs comprising the retransmitted one or more CBs; or an indicator identifying the retransmitted one or 

26. The apparatus of claim 22, wherein the processor and the memory are further configured to: receive the retransmission indication utilizing a compression scheme that is different from a compression scheme used to transmit the HARQ feedback.

and retransmitting the one or more CBs based on the HARQ feedback. 
 
  


 
    3.  The method of claim 1, wherein the retransmission indication comprises: an indicator comprising one or more bits, each bit identifying a corresponding one of the retransmitted CBs;  an indicator identifying one or more CBGs comprising the retransmitted CBs;  or an indicator identifying the retransmitted CBs. 
 
   
 4.  The method of claim 1, wherein the retransmitting comprises: 
retransmitting a subset of the one or more CB s identified by the HARQ feedback 
for retransmission. 

retransmission indication utilizing a compression scheme that is different from 
a compression scheme of the HARQ feedback. 
 
    6.  The method of claim 1, further comprising: transmitting the 
retransmission indication in downlink control information (DCI) to identify the 
retransmitted one or more CBs;  or transmitting the retransmission indication 
in uplink control information (UCI) to identify the retransmitted one or more 
CBs. 
 
    7.  The method of claim 1, wherein the determining the retransmission 
indication mechanism comprises: determining a first retransmission indication 

indication mechanism, different from the first retransmission indication 
mechanism, for semi-persistent scheduling. 
 
    8.  The method of claim 1, wherein the predetermined HARQ feedback scheme 
comprises: a first HARQ feedback scheme for dynamic scheduling;  and a second 
HARQ feedback scheme, different from the first HARQ feedback scheme, for 
semi-persistent scheduling. 
 
    9.  A method of wireless communication, comprising: receiving a 
transmission comprising a transport block (TB), the TB comprising a plurality 
of code blocks (CBs) grouped into a plurality of code block groups (CBGs);  
decoding the transmission to recover the TB;  transmitting a hybrid automatic 

error;  receiving a retransmission indication that identifies one or more CB s 
in the one or more CBGs with reception error, comprising: receiving a first 
part of the retransmission indication in a control channel;  and receiving a 
second part of the retransmission indication in a data channel;  and receiving 
a HARQ retransmission comprising the one or more CBs identified by the 
retransmission indication. 
 
    10.  The method of claim 9, further comprising: receiving an echo of the 
HARQ feedback, the echo confirming information contained in the HARQ feedback. 
 
    11.  The method of claim 9, wherein the retransmission indication 

corresponding one of the retransmitted CBs;  an indicator identifying one or 
more CBGs comprising the retransmitted CBs;  or an indicator identifying the 
retransmitted CBs. 
 
    12.  The method of claim 9 wherein the receiving the HARQ retransmission 
comprises: receiving only a subset of the one or more CBs identified by the 
HARQ feedback. 
 
    13.  The method of claim 9, wherein the receiving the retransmission 
indication comprises: receiving the retransmission indication utilizing a 
compression scheme that is different from a compression scheme used to transmit 
the HARQ feedback. 
 

interface;  a memory;  and a processor operatively coupled with the 
communication interface and the memory, wherein the processor and the memory 
are configured to: transmit, via the communication interface, a transport block 
(TB) to a receiver, the TB comprising a plurality of code blocks (CBs) grouped 
into a plurality of code block groups (CBGs);  receive, via the communication 
interface, a hybrid automatic repeat request (HARQ) feedback from the receiver 
based on a predetermined HARQ feedback scheme, the HARQ feedback configured to 
indicate a reception error of one or more CBGs of the TB;  determine a 
retransmission indication mechanism based on the predetermined HARQ feedback 

to identify one or more of the CBs based on the retransmission indication 
mechanism, wherein at least a portion of the retransmission indication is 
transmitted in a data channel, by: transmitting a first part of the 
retransmission indication in a control channel;  and transmitting a second part 
of the retransmission indication in a data channel;  and retransmit, via the 
communication interface, the one or more CBs based on the HARQ feedback. 
 
    15.  The apparatus of claim 14, wherein the processor and the memory are 
further configured to: determine a transmission format of the HARQ feedback;  
and if the transmission format utilizes no error correction, transmit via the 

 
    16.  The apparatus of claim 14, wherein the retransmission indication 
comprises: an indicator comprising one or more bits, each bit identifying a 
corresponding one of the retransmitted CBs;  an indicator identifying one or 
more CBGs comprising the retransmitted CBs;  or an indicator identifying the 
retransmitted CBs. 
 
    17.  The apparatus of claim 14, wherein the processor and the memory are 
further configured to: retransmit, via the communication interface, a subset of 
the one or more CBs identified by the HARQ feedback for retransmission. 
 
    18.  The apparatus of claim 14, wherein the processor and the memory are 

retransmission indication utilizing a compression scheme that is different from 
a compression scheme of the HARQ feedback. 
 
    19.  The apparatus of claim 14, wherein the processor and the memory are 
further configured to: transmit, via the communication interface, the 
retransmission indication in downlink control information (DCI) to identify the 
retransmitted one or more CBs;  or transmit, via the communication interface, 
the retransmission indication in uplink control information (UCI) to identify 
the retransmitted one or more CBs. 
 
    20.  The apparatus of claim 14, wherein the processor and the memory are 

determining a first retransmission indication mechanism for dynamic scheduling;  
and determining a second retransmission indication mechanism, different from 
the first retransmission indication mechanism, for semi-persistent scheduling. 
 
    21.  The apparatus of claim 14, wherein the predetermined HARQ feedback 
scheme comprises: a first HARQ feedback scheme for dynamic scheduling;  and a 
second HARQ feedback scheme, different from the first HARQ feedback scheme, for 
semi-persistent scheduling. 
 
    22.  An apparatus for wireless communication, comprising: a communication 
interface;  a memory;  and a processor operatively coupled with the 

are configured to: receive a transmission comprising a transport block (TB), 
the TB comprising a plurality of code blocks (CBs) grouped into a plurality of 
code block groups (CBGs);  decode the transmission to recover the TB;  
transmit, via the communication interface, a hybrid automatic repeat request 
(HARQ) feedback that indicates one or more CBGs with reception error;  receive, 
via the communication interface, a retransmission indication that identifies 
one or more CBs in the one or more CBGs with reception error, wherein at least 
a portion of the retransmission indication is received in a data channel, by: 
receiving a first part of the retransmission indication in a control channel;  
and receiving a second part of the retransmission indication in a data channel;  

the one or more CB s identified by the retransmission indication. 
 
    23.  The apparatus of claim 22, wherein the processor and the memory are 
further configured to: receive, via the communication interface, an echo of the 
HARQ feedback, the echo confirming information contained in the HARQ feedback. 
 
    24.  The apparatus of claim 22, wherein the retransmission indication 
comprises: an indicator comprising one or more bits, each bit identifying a 
corresponding one of the retransmitted CBs;  an indicator identifying one or 
more CBGs comprising the retransmitted CBs;  or an indicator identifying the 

 
    25.  The apparatus of claim 22 wherein the processor and the memory are 
configured to receive the HARQ retransmission by: receiving, via the 
communication interface, only a subset of the one or more CBs identified by the 
HARQ feedback. 
 
    26.  The apparatus of claim 22, wherein the processor and the memory are 
further configured to: receive, via the communication interface, the 
retransmission indication utilizing a compression scheme that is different from 
a compression scheme used to transmit the HARQ feedback. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al (US2018/0145797 A1) and further in view of Myung et al (US2019/0191486 A1).
Claim 1: Yeo et al teach a method of wireless communication, comprising: transmitting (e.g. [0069], [0077]-[0087]) a transport block (TB) to a receiver (e.g. fig. 1E), the TB comprising a 
Yeo et al fail to teach transmitting a retransmission indication to identify one or more of the CBs based on the retransmission indication mechanism. However, such a technique was known in the art, before the effective filing date of the claimed invention as disclosed by Myung et al (e.g. [0160]-[0161], [0093]-[0096] –DCI also includes indemnification of the retransmitted or f failed CB). Therefore, it would have been obvious to a person ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Yeo et al with the one taught by Myung et al, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. It has been held that where a claimed improvement on a device or apparatus is no more than "the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).



As per claim 14, the claimed functions are rejected similarly to claim 1 above. Fig. 16 of Myung et al shows the memory, communication interface and the processor of the claim.

As per claim 22, the features claimed for receiving the transmitting method of claim 1, would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention. Fig. 16 of Myung et al shows the memory, communication interface and the processor of the claim.

Claim 2: Yeo et al and Myung et al teach the method of claim 1, further comprising: determining a transmission format of the HARQ feedback (e.g. [0186]-[0194, [0202]]– Yeo; ); and if the transmission format utilizes no error correction, transmitting an echo of the HARQ feedback to the receiver (e.g. conditional limitation). 

Claim 15, the claimed features are rejected similarly to claim 2 above.

Claim 3: Yeo et al and Myung et al teach the method of claim 1, wherein the retransmission indication comprises: an indicator comprising one or more bits, each bit identifying a corresponding one of the retransmitted CBs; an indicator identifying one or more CBGs 

As per claims 11, 16, and 24, the claimed features are rejected similarly to claim 3 above.

Claim 4: Yeo et al and Myung et al teach the method of claim 1, wherein the retransmitting comprises: retransmitting a subset of the one or more CBs identified by the HARQ feedback for retransmission (e.g. [0149]-[0154]- Yeo et al; [0138]-[0139 – Myung et al).

As per claims 12, 17 and 25, the claimed features are rejected similarly to claim 4 above.

Claim 5:  Yeo et al and Myung et al teach the method of claim 1, but fail to teach transmitting the retransmission indication utilizing a compression scheme that is different from a compression scheme of the HARQ feedback. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a compression scheme according to the size of the information being transmitted in the indication information because such a modification would have been within the general knowledge of an artisan in the art.
As per claims 13, 18 and 26, the claimed features are rejected similarly to claim 5 above.
Claim 6: Yeo et al and Myung et al teach the method of claim 1, further comprising: transmitting the retransmission indication in downlink control information (DCI) to identify the retransmitted 

Claim 19, the claimed features are rejected similarly to claim 6 above.
Claim 7: Yeo et al and Myung et al teach the method of claim 1, wherein the determining the retransmission indication mechanism comprises: determining a first retransmission indication mechanism for dynamic scheduling; and determining a second retransmission indication mechanism, different from the first retransmission indication mechanism, for semi-persistent scheduling (e.g. determining full retransmission or partial retransmission –[0186]-[0194]).
Claim 20, the claimed features are rejected similarly to claim 7 above.
Claim 8: Yeo et al and Myung et al teach the method of claim 1, wherein the predetermined HARQ feedback scheme comprises: a first HARQ feedback scheme for dynamic scheduling; and a second HARQ feedback scheme, different from the first HARQ feedback scheme, for semi-persistent scheduling (e.g. Yeo et al teach an adjustable retransmission scheme. See fig. 1KE).

Claim 21, the claimed features are rejected similarly to claim 8 above.

Yeo et al and Myung et al teach the method of claim 10, further but fail to teach receiving an echo of the HARQ feedback, the echo confirming information contained in the HARQ feedback. However, the technique of sending HARQ confirmation to a receiver would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, in order to retransmission delay in case the NACK failed to reach the transmitter.

Claim 23, the claimed features are rejected similarly to claim 11 above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        09/20/21